Exhibit Form of Indenture NOVA MEASURING INSTRUMENTS LTD. ISSUER and [] INDENTURE TRUSTEE INDENTURE Dated as of , TABLE OF CONTENTS ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.01 Definitions 1 Section 1.02 Other Definitions 4 Section 1.03 Incorporation by Reference of Trust Indenture Act 4 Section 1.04 Rules of Construction 5 ARTICLE II THE SECURITIES 5 Section 2.01 Issuable in Series 5 Section 2.02 Establishment of Terms of Series of Securities 5 Section 2.03 Execution and Authentication 7 Section 2.04 Registrar and Paying Agent 7 Section 2.05 Paying Agent to Hold Money in Trust 8 Section 2.06 Holder Lists 8 Section 2.07 Transfer and Exchange 8 Section 2.08 Mutilated, Destroyed, Lost and Stolen Securities 8 Section 2.09 Outstanding Securities 9 Section 2.10 Treasury Securities 9 Section 2.11 Temporary Securities 9 Section 2.12 Cancellation 9 Section 2.13 Defaulted Interest 9 Section 2.14 Global Securities 10 Section 2.15 CUSIP Numbers 11 ARTICLE III REDEMPTION 11 Section 3.01 Notice to Trustee 11 Section 3.02 Selection of Securities to be Redeemed 11 Section 3.03 Notice of Redemption 11 Section 3.04 Effect of Notice of Redemption 12 Section 3.05 Deposit of Redemption Price 12 Section 3.06 Securities Redeemed in Part 12 ARTICLE IV COVENANTS 12 Section 4.01 Payment of Principal and Interest 12 Section 4.02 SEC Reports 12 Section 4.03 Compliance Certificate 12 Section 4.04 Stay, Extension and Usury Laws 13 ARTICLE V SUCCESSORS 13 Section 5.01 When Company May Merge, Etc 13 Section 5.02 Successor Corporation Substituted 13 TABLE OF CONTENTS (continued) ARTICLE VI DEFAULTS AND REMEDIES 13 Section 6.01 Events of Default 13 Section 6.02 Acceleration of Maturity; Rescission and Annulment 14 Section 6.03 Collection of Indebtedness and Suits for Enforcement by Trustee 15 Section 6.04 Trustee May File Proofs of Claim 15 Section 6.05 Trustee May Enforce Claims Without Possession of Securities 16 Section 6.06 Application of Money Collected 16 Section 6.07 Limitation on Suits 16 Section 6.08 Unconditional Right of Holders to Receive Principal and Interest 17 Section 6.09 Restoration of Rights and Remedies 17 Section 6.10 Rights and Remedies Cumulative 17 Section 6.11 Delay or Omission Not Waiver 17 Section 6.12 Control by Holders 17 Section 6.13 Waiver of Past Defaults 17 Section 6.14 Undertaking for Costs 18 ARTICLE VII TRUSTEE 18 Section 7.01 Duties of Trustee 18 Section 7.02 Rights of Trustee 19 Section 7.03 Individual Rights of Trustee 20 Section 7.04 Trustee's Disclaimer 20 Section 7.05 Notice of Defaults 20 Section 7.06 Reports by Trustee to Holders 20 Section 7.07 Compensation and Indemnity 20 Section 7.08 Replacement of Trustee 21 Section 7.09 Successor Trustee by Merger, etc 21 Section 7.10 Eligibility; Disqualification 21 Section 7.11 Preferential Collection of Claims Against Company 21 ARTICLE VIII SATISFACTION AND DISCHARGE; DEFEASANCE 22 Section 8.01 Satisfaction and Discharge of Indenture 22 Section 8.02 Application of Trust Funds; Indemnification 22 Section 8.03 Legal Defeasance of Securities of any Series 23 Section 8.04 Covenant Defeasance 24 Section 8.05 Repayment to Company 25 Section 8.06 Reinstatement 25 ARTICLE IX AMENDMENTS AND WAIVERS 25 Section 9.01 Without Consent of Holders 25 Section 9.02 With Consent of Holders 26 Section 9.03 Limitations 26 Section 9.04 Compliance with Trust Indenture Act 27 Section 9.05 Revocation and Effect of Consents 27 Section 9.06 Notation on or Exchange of Securities 27 Section 9.07 Trustee Protected 27 TABLE OF CONTENTS (continued) ARTICLE X MISCELLANEOUS Section 10.01 Trust Indenture Act Controls 27 Section 10.02 Notices 27 Section 10.03 Communication by Holders with Other Holders 28 Section 10.04 Certificate and Opinion as to Conditions Precedent 28 Section 10.05 Statements Required in Certificate or Opinion 28 Section 10.06 Rules by Trustee and Agents 28 Section 10.07 Legal Holidays 29 Section 10.08 No Recourse Against Others 29 Section 10.09 Counterparts 29 Section 10.10 Governing Laws 29 Section 10.11 No Adverse Interpretation of Other Agreements 29 Section 10.12 Successors 29 Section 10.13 Severability 29 Section 10.14 Table of Contents, Headings, Etc 29 Section 10.15 Securities in a Foreign Currency 29 Section 10.16 Judgment Currency 30 ARTICLE XI SINKING FUNDS 30 Section 11.01 Applicability of Article 30 Section 11.02 Satisfaction of Sinking Fund Payments with Securities 30 Section 11.03 Redemption of Securities for Sinking Fund 31 NOVA MEASURING INSTRUMENTS LTD. Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of, Section 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) NOT APPLICABLE (a)(4) NOT APPLICABLE (a)(5) 7.10 (b) 7.10 Section 311 (a) 7.11 (b) 7.11 (c) NOT APPLICABLE Section 312 (a) 2.06 (b) 10.03 (c) 10.03 Section 313 (a) 7.06 (b)(1) 7.06 (b)(2) 7.06 (c)(1) 7.06 (d) 7.06 Section 314 (a) 4.02,10.05 (b) NOT APPLICABLE (c)(1) 10.04 (c)(2) 10.04 (c)(3) NOT APPLICABLE (d) NOT APPLICABLE (e) 10.05 (f) NOT APPLICABLE Section 315 (a) 7.01 (b) 7.05 (c) 7.01 (d) 7.01 (e) 6.14 Section 316 (a) 2.09 (a)(1)(a) 6.12 (a)(1)(b) 6.13 (b) 6.08 Section 317 (a)(1) 6.03 (a)(2) 6.04 (b) 2.05 Section 318 (a) 10.01 Indenture dated as of, between Nova Measuring Instruments Ltd., an Israeli company (“Company”), and , a corporation, as trustee (“Trustee”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Securities issued under this Indenture. ARTICLE I DEFINITIONS
